Fourth Court of Appeals
                                San Antonio, Texas
                                   December 12, 2014

                                   No. 04-14-00796-CV

                            LOCKHILL VENTURES, LLC,
                                   Appellant

                                            v.

   ARD MOR, INC., Texas Ardmor Properties, LP, and Texas Ardmore Management, LLC,
                                    Appellees

                From the 407th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2014-CI-10796
                        Honorable Richard Price, Judge Presiding


                                     ORDER
       Appellant's unopposed motion for extension of time to file brief is hereby GRANTED.
Appellant's brief is due on or before January 21, 2015.




                                                 _________________________________
                                                 Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of December, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court